ROND, J.
This cause was appealed to this court from a judgment of the circuit court upon an agreed statement of facts in favor of defendant. The majority of this court rendered an opinion on that appeal affirming the judgment of the lower court. Upon the' dissent of one of the judges the cause was certified, in the constitutional method, to the supreme court for final determination (Springfield Steam Laundry Company et al. v. The Traders Insurance Company, of Chicago, 66 Mo. App. 199-205). It has now been heard and determined by that tribunal and we are in possession of its decision and mandate. In conformity with these we hereby reverse the judgment heretofore directed in the opinion of the majority of this court and we also reverse the judgment of the circuit court in this cause and remand the same to that court for further trial.
All concur.